Citation Nr: 1142912	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  99-17 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from July 1966 to April 1969 and from April 1977 to October 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which granted service connection for PTSD and assigned a 10 percent evaluation, effective from May 5, 2004.  In a March 2007 rating decision, the RO increased the evaluation for the appellant's PTSD from 10 percent disabling to 30 percent disabling, effective May 5, 2004.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, the Board has jurisdiction to consider the claim.

The case was previously before the Board in January 2010 wherein the Board denied the benefit sought on appeal.  The appellant appealed the Board's January 2010 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In September 2010, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.

The case was returned to the Board and the claim was again denied in a Board decision dated in January 2011.  The appellant appealed the Board's January 2011 decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, his representative and VA's Office of General Counsel, representing the Secretary of VA, filed a Joint Motion requesting that the Court vacate the Board's decision and remand the case for readjudication in compliance with directives specified.  The Court issued an order that same month, granting the Joint Motion, and returned the case to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that he is entitled to an initial evaluation for PTSD higher than the 30 percent rating granted in the April 2005 rating decision.  The Board finds the record is inadequate to determine the current state of the appellant's disability.  The duty to assist includes providing a thorough and contemporaneous medical examination, especially where it is necessary to determine the current level of a disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  However, lay statements and the appellant's VA treatment records, including evidence cited by the appellant's representative in an October 2011 letter, reflect that the appellant's PTSD may have worsened since his previous VA psychiatric examination in March 2005, more than six years ago.  

At the March 2005 VA examination, the appellant denied any psychotic symptoms, such as hallucinations, delusions, and disorders of thought or communication.  In contrast, at the September 2009 Board Hearing, the appellant testified that he would  hear the sound of something breaking and his name called, but nothing was there.  (September 2009 Board Hearing Transcript (Tr.) at p. 8)  A March 2008 VA treatment record reflects that the appellant reported tactile illusions of being "tapped on the shoulder or someone sitting on the bed."  An October 2008 VA treatment record reflects that the appellant reported hearing a male voice when no one is around.  

A May 2011 VA treatment record indicates that the appellant reported that over the course of the last two months, he seemed to be angry all of the time.  He stated that he had an altercation with his best friend in Arizona and as a result had to leave Arizona and move to Texas.  At the September 2009 Board hearing, the appellant reported that he isolated himself in his bedroom and did not associate with anyone.  (Tr. at p. 4)  In contrast, the March 2005 VA examination report indicates that the appellant saw his youngest son and took care of his children every week.  He reported a close and loving relationship with his family.  He also stated that he was a member of American Veterans, Disabled American Veterans and Veterans of Foreign Wars of the United States.  

The March 2005 VA examiner found that the appellant had a Global Assessment of Functioning (GAF) score of 70, which indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  The VA examiner also noted that the appellant had received GAF scores of 65 to 70 over the year from his treating psychiatrist and treating psychologist.  In contrast, a May 2011 VA treatment record reflects that the appellant had a GAF score of 50, indicating serious symptoms or a serious impairment in social, occupational, or school functioning.  

Lay witnesses are competent to comment on symptoms capable of observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As there is medical and lay evidence that the appellant's PTSD may have worsened and the most recent VA examination was more than six years ago, the Board finds that the March 2005 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's PTSD.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary prior to appellate adjudication of this issue.

If the claimant or the record reasonably raises the question of whether the appellant is unemployable due to service-connected disability, including for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating for compensation purposes based on individual unemployability (TDIU), to include as a result of that disability, is warranted.  See Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  In the January 2010 decision, the Board denied the appellant's claim for entitlement to TDIU.  The appellant did not appeal the issue of entitlement to TDIU to the Court and the Board decision became final.  The Board finds that the issue of entitlement to a TDIU has again been raised by the record.  In the October 2011 argument, the appellant's representative asserted that the appellant is entitled to TDIU due to his service-connected PTSD.  The Board finds that the appellant's representative's statements raise the issue of entitlement to TDIU.  As the AOJ has not yet considered whether the appellant is entitled to TDIU, the issue must be remanded to the AOJ for consideration.  See Rice, 22 Vet.App. at 453.  

Accordingly, the case is REMANDED for the following action:

1.  Issue appropriate VCAA notice as to the issue of entitlement to TDIU in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159 (2011), and applicable legal precedent.

2.  Schedule the appellant for an appropriate VA examination to determine the current nature and extent of the service-connected PTSD.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

The examiner should specify all symptomatology which is attributable to the appellant's service-connected PTSD and that which is attributable to any other diagnosed psychiatric disability.  If the reviewing examiner cannot distinguish among various psychiatric symptomatology, this should be indicated.

In addition, the examiner should address the impact of the service-connected PTSD on the appellant's occupational functioning (regardless of his age).  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, complete any additional development deemed warranted, and readjudicate the issue of entitlement to an initial evaluation in excess of 30 percent for PTSD.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  

4.  Thereafter, adjudicate the issue of entitlement to a TDIU.  Notice of the determination, and the appellant's appellate rights should be provided to the appellant and his representative.  If a timely notice of disagreement is received, the appellant and his representative should be issued a statement of the case.  Only if a timely substantive appeal as to this matter is received, should it be forwarded to the Board for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


